DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received on 07/09/2021 has been considered. It is noted that claims 1,2,4,9-11, and 15-18 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al (US 2017/0095741) in view of Lee (US 2019/0299103).

However, Perry et al does not explicitly disclose modifying an aspect of gameplay within the video game for the player based at least in part on the determined score for the player.
In an analogous invention, Lee teaches modifying an aspect of gameplay within the video game for the player based at least in part on the determined score for the player (see paragraph [0042], showing modifying or adjusting gameplay for a user of a game based on social media data, where the examiner construes the social media data to have associated scores and thresholds for causing gameplay modifications).
It would have been obvious to a person of ordinary skill in the art before the filing the date of the invention to modify Perry’s sharing game as taught by Lee’s social networking game for the purpose of providing assets and rewards to users of the gaming system based on the social networking functions. This yields the expected result of increasing the user’s satisfaction and enjoyment in the system.

Regarding claims 2, 10, and 17: Perry et al discloses received data indicative of the one or more indications of user interaction relating to the social media post, a request to modify an account associated with the player of the video game to adapt the one or more assets for the video game based on the score (see paragraphs [0037] and [0042]); and transmitting the request to one or more second computing devices associated with the video game (see paragraph [0077]).

In an analogous invention, Hermann teaches adapting one or more assets of the video game for the player based at least in part on the determined score for the player (see paragraph [0106]).
It would have been obvious to a person of ordinary skill in the art before the filing the date of the invention to modify Perry’s sharing game as taught by Hermann’s social networking game for the purpose of providing assets and rewards to users of the gaming system based on the social networking functions. This yields the expected result of increasing the user’s satisfaction and enjoyment in the system.

Regarding claim 3: Perry et al discloses wherein the one or more second computing devices associated with the video game comprise a video game server providing one or more aspects of the video game (see figure 1A; paragraph [0047]).

Regarding claims 4, 11, and 18: Perry et al discloses wherein adapting the one or more assets for the video game comprises modifying an account associated with the player to adapt the one or more assets for the video game (see paragraph [0071] and [0144]).

Regarding claims 5, 12, and 19: Perry et al discloses further comprising: receiving, from the computing device associated with the social media platform, second data indicative of one or more second indications of user interaction with the social media post (see paragraph [0073]); and wherein determining the score for the player comprises determining the score for the player based at least in part on: the received data indicative of the one or more indications of user interaction relating to the social media post (see paragraph [0074]); and the received second data indicative of the one or more second indications of user interaction relating to the social media post (see paragraph [0127]).



Regarding claims 7, 14: Perry et al discloses wherein sending the instructions to create a social media post comprising the at least one piece of multimedia content relating to a video game comprises sending one or more of: the multimedia content, wherein the multimedia content comprises gameplay of the video game performed by the player (see paragraphs [0039] and [0067]); data determined based on the player’s gameplay of the video game (see paragraph [0068]); data determined based on the multimedia content; or some combination thereof (see paragraph [0071]).

Regarding claims 8, 15: Perry et al discloses wherein adapting one or more assets for the video game comprises: increasing the player’s progress with the video game; increasing a score of the player for the video game; unlocking an in-game item for the player for the video game; increasing an amount of an in-game currency for the player for the video game; or some combination thereof (see paragraphs [0129] and [0144]). 

Response to Arguments
7.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection and combination of references teaches over the new amendment and the 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715